Exhibit 1.1 At Market Issuance Sales Agreement January 4, 2010 Wm Smith & Co. 1700 Lincoln Street, Suite 2545 Denver CO Ladies and Gentlemen: Magnum Hunter Resources Corporation, a Delaware corporation formerly known as Petro Resources Corporation (the “Company”), confirms its agreement (this “Agreement”) with Wm Smith & Co., a Colorado corporation (“Wm Smith”), as follows: 1.Issuance and Sale of Shares.The Company agrees that, from time to time during the term of this Agreement, on the terms and subject to the conditions set forth herein, it may issue and sell through Wm Smith, acting as agent and/or principal, up to $9,626,250 of shares (the “Shares”) of the
